Hallam, J.
(dissenting).
I concur in the view that expenses here sued, for cannot properly be allowed by the court without notice to the county. I am not sure that they are proper to be allowed at all in a case where the proceeding is dismissed. But I do not agree that section 5571 or any part of it is unconstitutional.
First, in judicial proceedings, the legislature can provide that jurisdiction once acquired shall continue for all purposes until the proceeding is finally terminated, and no notice except the first is jurisdictional, or an essential to due process of law. McNamara v. Casserly, 61 Minn. 335, 343, 344, 63 N. W. 880.
Second, where a statute provides for an interlocutory hearing or proceeding, but does not provide for notice, a requirement of notice is implied. Paulsen v. Portland, 149 U. S. 30, 38, 39, 13 Sup. Ct. 750, 37 L. ed. 637; Gilmore v. Hentig, 33 Kan. 156, 5 Pac. 781; Baltimore & O. R. Co. v. P. W. & Ky. R. Co. 17 W. Va. 812, 835, and, if notice is given, the proceeding is in all respects regular and the statute operative. Gatch v. City of Des Moines, 63 Iowa, 718, 18 N. W. 310.
I think notice should be given of an application to fix and allow the fees authorized by section 5571, and that it should be such a notice as provided in section 5570, but I see no occasion for holding void the pan of section 5571 which gives the district court power to determine the proper expense incident to judicial ditches) or, in fact, any part of that section. It will be observed that the part of the section declared void by the majority opinion applies to cases where the ditch is ordered and the expenses are to be assessed against the property benefited, as well as to the ease where the proceeding is dismissed.
On November 23, 1917, the following opinion was filed:
Per Curiam.
We are asked to grant a reargument or modify the opinion so that the statute providing that in case of a judicial ditch all fees, per diem compensation and expenses shall be audited, allowed and paid upon the order of the judge of the district court having charge thereof shall not be held *210unconstitutional if notice is given to the county. The motion for re-argument is denied, as is the motion to modify the opinion. But it may be understood that the question whether an order made under the statute would he valid if proper notice was given by order to show cause or otherwise of the application to the court is left open, to be determined when a case shall come before us where such' notice has been given.